Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 1 of 9 PageID #: 305




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
 SYDNEY HART,

                                             Plaintiff,                  MEMORANDUM AND
                                                                         ORDER
         -against-                                                       17-cv-5067 (JS)(SIL)

 SUFFOLK COUNTY, MICHAEL ALFANO,
 JAMES McQUADE, KELLIE BURGHARDT,
 and JOHN DOES #1 THROUGH 6,

                                             Defendants.
 --------------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

        Presently before the Court for decision in this § 1983 civil rights action is

Plaintiff Sydney Hart’s (“Plaintiff” or “Hart”) motion for leave to file a third amended

complaint to modify certain allegations about Brady material, and to substitute the

six John Doe Defendants (the “Doe Defendants”) with individuals identified for the

first time during discovery. See Plaintiff’s Motion to Amend (“Pl. Mot.”), Docket Entry

(“DE”) [48]. Defendants oppose only the latter part of the motion, arguing that claims

against the newly identified proposed Defendants are time-barred. See Defendants

Memorandum of Law in Opposition (“Def. Memo of Law”), DE [52]. For the reasons

set forth below, the motion for leave to amend is granted.

I. BACKGROUND

        The following facts are taken from the Second Amended Complaint (“SAC”),

DE [31]. Hart is a 48-year-old transgender woman. See SAC ¶ 3. On August 27,

2015, Defendants Sergeant Michael Alfano (“Alfano”) and Police Officer James
Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 2 of 9 PageID #: 306




McQuade (“McQuade”) allegedly illegally searched her bedroom and seized her

property without probable cause or lawful consent. See id. ¶¶ 2, 24. Plaintiff was

detained, arrested, and arraigned on September 2, 2015 and was incarcerated at the

Riverhead Correctional Facility (the “RCF”), where she remained until her release on

October 14, 2016. See id. ¶¶ 2, 22, 25–26.

      According to the SAC, during her time at the RCF, Plaintiff was emotionally

and verbally abused and discriminated against on the basis of her transgender status.

See id. ¶¶ 3–4, 34. She was called anti-transgender and transphobic slurs; taunted

by medical personnel during her vaginal dilation therapy; and made to wear a

wristband bearing her former, long-ago legally changed name “Stuart Hart.” See id.

¶¶ 4, 34–37. Plaintiff made numerous complaints regarding this abusive treatment,

but they went unaddressed in any meaningful way. See id. ¶ 38.

      According to Hart, on October 13, 2016, new evidence revealed that Alfano and

McQuade did not have legal grounds to search Plaintiff’s bedroom, or to arrest or

detain her. See id. ¶¶ 27, 30. Radio calls between police officers and the Fourth

Precinct on August 27, 2015 revealed that Alfano and McQuade had lied under oath

regarding the nature and timing of the alleged consent given to the searching officers.

See id. ¶¶ 30–31.    Then on October 14, 2016, she was physically assaulted by

Defendants Corrections Officer Kellie Burghardt and the Doe Defendants. See id.

¶¶ 39-42.




                                           2
Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 3 of 9 PageID #: 307




      Based on the new evidence, Hart was released from the RCF on or about

October 14, 2016. See id. ¶ 28. All charges were dismissed against her on October

31, 2016 “in the interest of justice.” See id. ¶ 29.

      On January 5, 2017, Plaintiff served and filed a Notice of Claim with Suffolk

County (the “County”). See id. ¶ 10. A hearing was commenced by the Suffolk County

Attorney’s Office on May 11, 2017 and concluded on June 20, 2017. See id. ¶ 11. On

August 28, 2017, Hart filed her Complaint, alleging thirteen causes of action against

the County, Suffolk County Sheriff’s Office (the “Sheriff’s Office”), Suffolk County

Police Department (“SCPD”), Alfano, McQuade, the RCF, Corrections Officer Patricia

Burkhardt, and the Doe Defendants. See Complaint, DE [1]. The Complaint was

amended on October 11, 2017 to correct Burghardt’s name from “Patricia Burkhardt”

to “Kellie Burghardt.” See First Amended Complaint, (“FAC”), DE [12]. Plaintiff

amended her Complaint a second time on March 9, 2018. See generally SAC. This

second amendment dropped the allegations against the RCF, the Sheriff’s Office, and

the SCPD, and limited the causes of action to six, for false arrest and malicious

prosecution pursuant to § 1983 against the County, Alfano, and McQuade; violation

of the Fourteenth Amendment against Burghardt and the Doe Defendants; malicious

prosecution under New York State law against the County, Alfano, and McQuade;

assault and battery under New York State law against the County, Burghardt, and

the Doe Defendants; false arrest and imprisonment under New York law against the

County, Alfano, and McQuade; and negligent hiring, training, and supervision under

New York State law against the County. See id. ¶¶ 43–80. It also provided greater



                                            3
Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 4 of 9 PageID #: 308




detail as to the Doe Defendants, alleging they were on duty at all relevant times

during Plaintiff’s confinement at the RCF. See id. ¶ 22.

      In June 2018, Hart served Defendants with a set of interrogatories. See Pl.

Mot. at 1. Plaintiff received Defendants’ interrogatory answers in June 2019, which,

for the first time, identified the Doe Defendants by name—Maxwell Edwards,

Timothy Cable, Jamie Rice, and Kenneth Kopcznski. See id. Thereafter, on October

11, 2019, Hart served the newly identified individuals with notice of her intent to file

a Third Amended Complaint.        See Joel Wertheimer’s Declaration in Support of

Motion to Amend (“Wertheimer Decl.”), DE [54-1]; see also Exhibit 1 to Wertheimer

Decl., DE [54-2]. On October 25, 2019, Plaintiff filed her motion for leave to amend

the Complaint for a third time, see DE [48], seeking to: (i) substitute allegations of

fabrication and Brady claims for the false arrest claims asserted in the SAC; and (ii)

substitute the names of officers identified in Defendants’ June 2019 interrogatory

responses for the Doe Defendants. See id. Defendants object only to the substitution

of the newly named Defendants, arguing that any claims against them are barred by

the statute of limitations. See generally Def. Memo of Law. For the reasons set forth

herein, the Court grants Hart’s motion for leave to amend.

II. LEGAL STANDARDS

      Pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 15(a), courts

have discretion to allow parties to amend their pleadings “when justice so requires.”

Fed. R. Civ. P. 15(a)(2); see also Amaya v. Roadhouse Brick Oven Pizza, Inc., 285

F.R.D. 251, 253 (E.D.N.Y. 2012). Courts interpret Rule 15 liberally. See Assam v.



                                           4
Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 5 of 9 PageID #: 309




Deer Park Spring Water, Inc., 163 F.R.D. 400, 404 (E.D.N.Y. 1995) (“Federal Rule of

Civil Procedure 15(a) dictates that motions to amend complaints be liberally granted

absent a good reason to the contrary . . . .”).

       Leave to amend a complaint should be denied only “if there is delay, bad faith,

futility, or prejudice to the non-moving party.” Hosking v. New World Mortg., Inc.,

602 F. Supp. 2d 441, 445 (E.D.N.Y. 2009) (citing Foman v. Davis, 371 U.S. 178, 182,

83 S. Ct. 227, 230 (1962)). The party opposing a motion to amend bears the burden

of establishing that the amendment should be denied. See Joinnides v. Floral Park-

Bellerose Union Sch. Dist., No. 12-CV-5682, 2015 WL 1476422, at *9 (E.D.N.Y. Mar.

31, 2015) (“With respect to the Rule 15(a) factors, ‘[t]he party opposing the motion for

leave to amend has the burden of establishing that an amendment would be

prejudicial or futile.’”) (quoting Cummings-Fowler v. Suffolk Cty. Cmty. Coll., 282

F.R.D. 292, 296 (E.D.N.Y. 2012)). It is “within the sound discretion of the district

court to grant or deny leave to amend.” McCarthy v. Dun & Bradstreet Corp., 482

F.3d 184, 200 (2d Cir. 2007) (internal citation omitted).

       In the context of Rule 15 amendments to substitute identified individuals for

John Does, courts recognize that amendments may be denied under the statute of

limitations as untimely. John Doe pleadings generally “cannot be used to circumvent

statutes of limitations because replacing a ‘John Doe’ with a named party in effect

constitutes a change in the party sued.” Barrow v. Wethersfield Police Dep't, 66 F.3d

466, 468 (2d Cir. 1995) (quoting Aslanidis v. United States Lines, Inc., 7 F.3d 1067,

1075 (2d Cir.1993)). Thus, such an amendment may only be permitted when it



                                             5
Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 6 of 9 PageID #: 310




“relates back” to the original pleading under Fed. R. Civ. P. 15(c). See id. (internal

quotation, citation, and brackets omitted). Here, Plaintiff invokes Rule 15(c)(1)(A),

which provides that an amendment relates back when “the law that provides the

applicable statute of limitations allows relation back.” Fed. R. Civ. P. 15(c)(1)(A).

III. DISCUSSION

      As set forth above, the Court acknowledges that Defendants do not object to

Plaintiff’s motion to amend the Complaint to substitute allegations of fabrication and

Brady claims for her false arrest claims. See Def. Memo of Law at 2. Thus, the Court

grants this portion of Hart’s request for leave to amend accordingly.

      Plaintiff also seeks to amend the Complaint to substitute Maxwell Edwards,

Timothy Cable, Jamie Rice, and Kenneth Kopczynski for the Doe Defendants. See Pl.

Mot. at 1–2. Defendants oppose this portion of the motion, arguing that the claims

against the newly named individuals are time-barred. See Def. Memo of Law at 3.

“Section 1983 actions filed in New York are . . . subject to a three-year statute of

limitations,” which derives from state law. Owens v. Okure, 488 U.S. 235, 249–51,

109 S. Ct. 573, 581–82 (1989).      Because these individuals’ alleged involvement

occurred on October 14, 2016, Plaintiff can only amend to add them as parties if the

motion for leave to amend was brought on or before October 14, 2019, unless the new

allegations actions relate back to the original Complaint. See id. As Plaintiff did not

file her motion for leave to amend until October 25, 2019, she must demonstrate that

her claims against the newly named individuals relate back to the claims against the

Doe Defendants.



                                           6
Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 7 of 9 PageID #: 311




      As set forth above, Hart relies on Fed. R. Civ. P. 15(c)(1)(A) to demonstrate

that relation back is appropriate. See Fed. R. Civ. P. 15(c)(1)(A). As § 1983 derives

its statute of limitations from state law, the Court must determine whether New York

state law would permit relation back. Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir.

2013) (internal quotation marks omitted).

      Under New York Civil Practice Law and Rules (“C.P.L.R.”) section 1024,

      A party who is ignorant, in whole or in part, of the name or identity of a
      person who may properly be made a party, may proceed against such
      person as an unknown party by designating so much of his name and
      identity as is known. If the name or remainder of the name becomes
      known all subsequent proceedings shall be taken under the true name
      and all prior proceedings shall be deemed amended accordingly.

C.P.L.R. § 1024. To take advantage of section 1024, Hart must have: (1) “exercise[d]

due diligence, prior to the running of the statute of limitations, to identify the

defendant[s] by name,” and (2) “describe[d] the [Doe Defendants] ‘in such form as will

fairly apprise the party that [they are] the intended defendant[s].’” Hogan, 738 F.3d

at 519 (quoting Bumpus v. N.Y.C. Transit Auth., 66 A.D. 3d 26, 30 (2d Dep’t 2009));

see also Harris v. N. Shore Univ. Hosp. at Syosset, 16 A.D.3d 549 (2d Dep’t 2005).

      “To identify unknown parties after filing, a plaintiff is advised to serve

discovery demands upon any known parties . . . or otherwise act with diligence.”

Boston v. Suffolk County, New York, 326 F.Supp. 3d 1, 13 (E.D.N.Y. 2018) (citing

Williams v. United States, No. 07-cv-3018, 2010 WL 963474, at *12 (S.D.N.Y. Feb. 25,

2010)). Well before the running of the statute of limitations, in June of 2018, Hart

requested by interrogatory the names of the Doe Defendants. See Pl. Reply at 3.

Plaintiff received the interrogatory answers a year later in June 2019, served the Doe


                                          7
Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 8 of 9 PageID #: 312




Defendants with her intended Third Amended Complaint on October 11, 2019, and

filed her motion for leave to amend shortly thereafter. See Wertheimer Decl.; see also

Exhibit 1 to Wertheimer Decl. Such actions demonstrate sufficient due diligence to

identify the Doe Defendants by name. See, e.g., Joseph v. Bute, 16-cv-2004, 2019 WL

181302, at *5 (E.D.N.Y. Jan. 9, 2019) (finding that the “Plaintiff’s ‘efforts to ascertain

the officers’ identities distinguish this case from the majority of cases finding a lack

of due diligence in the absence of any efforts at identification prior to the expiration

of the statute of limitations”) (quoting Abreu v. City of New York, No. 17-CV-6179,

2018 WL 3315572, at *6 (S.D.N.Y. July 5, 2018)) (emphasis in original).

      Hart also described the Doe Defendants sufficiently in her earlier pleadings.

In the original Complaint, Plaintiff identified the Doe Defendants as RCF employees

that were working on October 14, 2016 around 3:30 p.m. on the first and fifth floors

of the facility when the alleged unlawful assault took place. See Compl. ¶¶ 25, 44–

45. In the SAC, Hart added that these individuals were on duty at all relevant times

during her confinement at the RCF. See SAC ¶¶ 21–22. This is sufficient information

to put the Doe Defendants on notice that they were the intended Defendants. See

Joseph, 2019 WL 181302, at *5 (noting that there is no dispute that a complaint that

“specified the date and place of the relevant events, the conduct engaged in by the

officers, and even described the involved officers” put the unnamed Defendants on

notice). Because Plaintiff has met both criteria under C.P.L.R. § 1024, the Court finds

that Plaintiff’s allegations against the newly named individuals relate back to the




                                            8
Case 2:17-cv-05067-JS-SIL Document 58 Filed 08/15/20 Page 9 of 9 PageID #: 313




original Complaint. Accordingly, the Court grants Plaintiffs’ motion for leave to

amend the Complaint in its entirety. 1

IV. CONCLUSION

        For the reasons set forth above, Plaintiffs’ motion to amend the Complaint is

granted.

Dated: Central Islip, New York
       August 15, 2020                                   SO ORDERED

                                                          /s/ Steven I. Locke
                                                         STEVEN I. LOCKE
                                                         United States Magistrate Judge




1 Defendants oppose this amendment under Rule 15(c)(1)(C), which, in the context of this case, would
require Hart, within the period established for Fed. R. Civ. P. 4(m) for service, to show that the parties
to be brought in had “(i) received []notice of the action [such] that [they] will not be prejudiced in
defending on the merits; and (ii) knew or should have known that the action would have been brought
against [them], but for a mistake concerning the proper part[ies’] identit[ies].” See Def. Memo of Law
at 2; Fed. R. CI. P. 15(c)(1)(C). According to Defendants, leave to amend must be denied because
Plaintiff cannot show that her lack of knowledge of the Doe Defendants’ identifies was due to
“mistake.” See Barrow v. Wethersfield Police Dep’t, 66 F.3d 466, 470 (2d Cir. 1996) (denying
amendment because it was made “not to correct a mistake but to correct a lack of knowledge”). Because
Hart relies on Fed. R. Civ. P. 15(c)(1)(A), rather than 15(c)(1)(C) however, this argument is of no
moment.


                                                    9
